Opinion by
Orlady, J.,
This action of trespass was brought against defendants, who conducted a piano and storage warehouse business, to recover the value of certain household goods which had been deposited on storage by one Mary F. Bales (Bourne) on September 16, 1892, and returned by them to her May 26, 1898.
While the goods were in storage, Hughes Brothers had notice that the title to the goods was in dispute. The plaintiff testified: “Q. Did you notify Hughes Brothers of the sale of the goods to you? A. Yes, sir; they knew that they belonged to me. Q. With whom did you go there and tell them ? A. Mrs. Sweeny. Q. Who else? A. Mrs. Bourne. Q. And she is the one who sold them to you? A. Yes, sir.”
Mrs. Sweeny, for plaintiff, testified: “Q. Was there anything said by anybody to Mr. Hughes about who owned the goods ? A. Yes, sir; Mrs. Bourne told Mr. Hughes that Mrs. Clowes owned them. Q. Before you bought them? A. When I was about buying them. Q. What became of the other goods? A. They were moved away on Wednesday; he (Mr. Hughes) said they belonged to Mrs. Bourne, and he gave them to her.”
For defendants, Evan G. Hughes testified: “ Q. Had you any conversation with Mrs. Clowes? A. Yes, sir; she claimed the goods belonged to her, and we recognized no one but Mrs. Bourne in the matter. Q. You were informed before that Mrs. Clowes was the owner of the goods ? A. No, sir. Q. Didn’t she claim the ownership of the goods ? A. She claimed them, no doubt; but Mrs. Bourne claimed them, and she was the only one we knew in the transaction. And later, Mrs. Clowes came there and said that the goods belonged to her.”
Defendants did not admit formally that there was a change of ownership, but from the above, and a letter delivered from counsel for plaintiff, they had notice that the goods were claimed by Mrs. Clowes. With this knowledge of disputed title and claim made by the plaintiff for the property, the defendants received the storage charges from Mrs. Bourne and delivered the goods to her.
Plaintiff admits that no formal demand for the property was *565made, or offer to pay the charges against them, but contends that these usual requisites were not necessary in view of defendants’ denial of her title and refusal to recognize any one but Mrs. Bourne in the matter.
Ordinarily a sufficient demand and refusal are both essential. The demand is nothing without the refusal: Taylor v. Hanlon, 103 Pa. 504. But here was not only a denial of title in Mrs. Clowes, but assertion of title in and delivery of the goods to Mrs. Bourne after notice of the dispute. This was clearly a conversion of the property: Hinckley v. Baxter, 13 Allen, 139; Thompson v. Rose, 16 Conn. 71; Story on Bailment (8 ed.), sec. 122; 2 Greenleaf on Evidence, secs. 642, 644, 645.
The warehouseman elected to settle the controversy between these disputants, and decide whether the contract exhibited called a bill of sale, was a bailment or an absolute sale. He volunteered too much, as he was fully protected under the statutes regulating his business. Hughes Brothers were not guarantors of the title to the goods. While Mrs. Bourne held the receipt given by them when the goods were stored, they knew the claim of Mrs. Clowes was, that she was absolute owner of the property which had been stored with them iii fraud of her right to them: Insurance Co. v. Kiger, 13 Otto (U. S.), 352.
Under the facts as made by Hughes Brothers, it was not necessary to make tender of the charges, and demand the property before bringing suit: Alden v. Pearson, 3 Gray, 342; Springer v. Groom, 21 W. N. C. 242.
They waived all this by assuming' to determine the title in Mrs. Bourne and delivering the property. Hughes Brothers were not the agents of Mrs. Bourne, but the bailees of the property for the rightful owner, and could properly have refused to deliver to either without being made secure in so acting; or refer the disputants to the courts, where the warehousemen would have been protected as to their charges and liability. If the defendants were not entitled to the benefits of the law regulating the business of warehousemen they were admittedly bailees with notice of the plaintiff’s claim of ownership, and whether her claim as absolute owner was well founded or not, it is conceded that she held a bill of sale for the property as security for moneys advanced to Mrs. Bourne. This under the *566.law entitled her to the possession of the property as against all but bona fide claimants in possession, and was sufficient to enable her to maintain the action: Boyle v. Rankin, 22 Pa. 168 ; Steelworks v. Hallgarten, 15 W. N. C. 47; and the defendants having disposed of the goods in disregard of her claim entitled the plaintiff to bring suit without notice or demand: Croft v. Jennings, 173 Pa. 216.
There was sufficient evidence of the value of the property to warrant the verdict.
The judgment is affirmed.